Order filed November 5, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00252-CV
                                    ____________

                   CHRISTOPHER MULGREW, Appellant

                                         V.

                         SPECTRASEIS, INC., Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-41761

                                    ORDER

      Appellant’s brief was due October 18, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court within thirty days
of the date of this order, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                       PER CURIAM